Citation Nr: 1113071	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic right hearing loss disability for Department of Veterans Affairs purposes.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1978 to May 1982 and from September 1990 to September 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Salt Lake, Utah, Regional Office which, in pertinent part, established service connection for left ear hearing loss disability; assigned a noncompensable evaluation for that disability; and denied service connection for right ear hearing loss disability.  In June 2010, the Board remanded the Veteran's claim to the St. Petersburg, Florida, Regional Office (RO) for additional action.  


FINDING OF FACT

Chronic right ear hearing loss disability for VA purposes was not been objectively shown during active service or at any time thereafter.  


CONCLUSION OF LAW

Chronic right ear hearing loss disability for VA purposes was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of 

Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In reviewing the Veteran's claim of entitlement to service connection for right ear hearing loss disability, the Board observes that the VA issued a VCAA notice to the Veteran in July 2007 which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  The July 2007 VCAA notice was issued to the Veteran prior to the January 2008 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded multiple VA examinations for compensation purposes.  The examination reports are of record.  In June 2010, the Board remanded the Veteran's claim to the RO for additional action including affording the Veteran further audiological evaluation.  The Veteran was afforded a July 2010 VA audiological examination for compensation purposes.  To that end, when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2010 examination report reflects that all relevant testing was performed.  The examiner noted reviewing the claims folder and provided the requested opinion.  The Board finds that there has been substantial compliance with its June 2010 remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of the Veteran's claim.  All relevant facts have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic right ear hearing loss disability for VA purposes.  At an August 2007 pre-service separation audiological examination for compensation purposes conducted for the VA by M. P. K., Au.D., CCC-A, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
15
30

Bone conduction study results were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
20
35

Speech audiometry revealed right ear speech recognition ability of 100 percent.  No right ear hearing loss disability was diagnosed.  

A June 2008 treatment record from S. J. T., M.D., states that the Veteran was diagnosed with "left unilateral sensory hearing loss with recent onset of vertigo."  

A July 2008 audiological evaluation from Mr. K. indicates that the Veteran exhibited "[right ear hearing acuity] normal through [4000 Hertz] sloping to mild high frequency [hearing loss]" and right ear speech recognition ability of 100 percent.  An assessment of right "normal-mild [sensorineural hearing loss disability]" was advanced.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
25

A July 2008 treatment record from Dr. T. states that the Veteran exhibited "a unilateral weakness of the right ear on caloric irrigation and abnormal optokintic response" suggestive of a possible central lesion. 

In his March 2009 Appeal to the Board (VA Form 9), the Veteran advanced that:

Review of Dr. [T.'s] records (which were previously submitted) show that I have mild [sensorineural hearing loss disability].  I am submitting a copy of the audiology report which states "Rt - normal through 4KHz sloping to mild high frequency HL" with this Form 9.  I believe that service connection should be granted because my hearing was normal when I entered the Navy.  Since the hearing has decreased over the twenty-five years I spent on active duty, I believe that my hearing loss was a result of the noise which I experienced on duty.  Doctors have told me that my hearing will never get better and will actually decrease as I age.  

At the July 2010 VA audiological examination for compensation purposes, the Veteran complained of bilateral hearing loss disability.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
30

Speech audiometry revealed right ear speech recognition ability of 94 percent.  The Veteran was diagnosed with "normal to mild" right ear sensorineural hearing loss disability.  The examiner observed that "it is my opinion that this Veteran's current right ear hearing loss at least as likely as not (probability of 50%) had its onset during active service due to inservice noise exposure."  

The Board has reviewed the evidence of record including the Veteran's written statements on appeal.  The Board finds that the Veteran's statements as to experiencing diminished right ear hearing acuity to be both competent and credible.  However, chronic right ear hearing loss disability for VA purposes has not objectively manifested on audiometric testing conducted during and following active service.  The Veteran as a lay person is not competent to diagnose a hearing loss disability pursuant to 38 C.F.R. § 3.385.  While the Veteran currently exhibits a degree of right ear hearing loss, the Board observes that such impairment has not been objectively shown on military, VA, and private audiological evaluations to encompass either thresholds of 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; thresholds for at least three of these frequencies of at least 26 decibels; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  In the absence of such objective findings, service connection for hearing loss disability may not be established.  38 C.F.R. § 3.385 (2010).  Therefore, the Board concludes that service connection for chronic right ear hearing loss disability for VA purposes is not presently warranted.  


ORDER

Service connection for chronic right ear hearing loss disability for VA purposes is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


